Martin, J.
delivered the opinion of the court. Two actions wore brought by the plaintiffs aga^llst defendant, for the recovery of penalties alleged to have been incurred by him for violations of the privileges of the Onclou-Stcatn-Boat Company. The petitions allege, that by the act of incorporation of that . . . company it is provided, that it any person or persons shall set vp, Iwep and mamiaiu, in opposition to the said association, any vessel propelled by steam, and shall transport therein *179any person or persons, for hire, profit or emolument, from Opelousas river to Placquemine, or from Placquemine to Opelousas river, along the route contemplated by the act of incorporation, &c.; and that the defendant kept up and maintained, a certain vessel propelled by steam, called the Dolphin, and transported persons for hire and emolument, from Plao quemme to Opelousas river, and from Ope-lousas river to Placquemine.
The defendant pleaded the general issue and other pleas; the suits were consolidated; there was judgment in his favor, and the plaintiffs appealed.
The evidence shews, that the Dolphin made several trips from the city of New-Orleans to the place of the landing on the Opelousas river, which is one of the termini of the ferry granted to them b.y their act of incorporation, and that she necessarily passed along the route contemplated by the act of the legislature between the two termini of the ferry.
The privilege of the company must be commensurate with its duties ; the latter consist in the transportation of persons, animals, and goods, from one of the termini to the other, They alone can take passengers and goods at one of the termini, to transport them to the *180other. Bill as the company cannot be compelled to transport persons or goods from Ope-1 lousas river to New-Orleans, or from New-Qrjeang to Opei0Usas river, they cannot com*plain if any other person do so, although such person necessarily pass along the route of the ferry established by the legislature, and granted to the company.
A different construction of the act of incorporation would give to the company the exclusive privilege of trading to or from Opelou-sas river, to any other part of the state, in vessels propelled by steam, without imposing on them the obligation of keeping such vessels in that trade.
The only case in which it is alleged the Dolphin took a passenger from the lower termini to the upper, is that of Heighmart, who is stated to have been taken at Placquemines, and got on board at the junction of Placquemine and the Mississippi, about half a mile below the mouth of the bayou, the boat having stopped to put out freight
In all cases, principally in penal actions, the the plaintiff must clearly orove his case, and he cannot hope to succeed if he leaves it doubtful Here the defendant contends. th$b *181the lower terminus is the park, or the lower end of bayou Placquemine; that if the place . ... . , . , where the Mississippi enters the bayou be the terminus then the ferry is from the Mississippi to Opelousas, not from Plaquemine to Op-eloussas. Further, that the testimony leaves it doubtful whether the passengers came in half a mile below the junction, i. e. on the Mississippi, or half a mile below the junction with the bayou. To this it is urged that the testimony is, that the passenger came in at Plac-quemines, i. e. in the bayou Placquemines.
The spot on which a collection of houses have been erected along the Mississippi, immediately below it enters the bayou, and in which there is, or was, a post-office, is called Placquemines, and may include the banks of the river for nearly half a mile. We do not think that the evidence is so clear as to justify us from departing from a rule in which we have found much safety, to respect matters of fact, the conclusion of those who had the advantages of seeing and hearing the witnesses.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and that the plaintiff, .Luke Lesagsier, pay the costs in both courts.
O^den and Brownson for the plaintiffs, ° 17 Garland and Simon for the defendant.